Citation Nr: 0635111	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  06-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
lumbar spine as secondary to service-connected residuals of 
appendectomy.

2.  Entitlement to an increased evaluation for residuals of 
appendectomy, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

On October 30, 1996, the Board granted a motion to advance 
the veteran's case on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated he wanted to have a hearing before the 
Board at the RO in Huntington, Virginia.  A hearing was 
scheduled for August 2006 before the undersigned Acting 
Veterans Law Judge, and the veteran did not appear for the 
hearing.  

On the day before the hearing, the veteran's representative 
submitted written documentation indicating that the veteran 
wanted to cancel his hearing because he was in the hospital, 
but that he wanted to have the hearing rescheduled.  On 
October 26, 2006, the undersigned found that the veteran had 
established good cause for failing to appear for the 
previously-scheduled hearing and granted him the opportunity 
to have another hearing.  The veteran has requested a video 
conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


